Citation Nr: 0714432	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  03-17 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus, claimed as due to Agent Orange exposure.

2.  Entitlement to an increased evaluation for 
gastroesophageal reflux disease, currently evaluated as 
10 percent disabling. 

3.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling. 

4.  Entitlement to a compensable evaluation for hemorrhoids.

5.  Entitlement to an evaluation in excess of 10 percent 
prior to February 21, 2006, and in excess of 20 percent as of 
February 21, 2006, for degenerative disc disease of the 
lumbar spine.

6.  Entitlement to a compensable evaluation for impingement 
syndrome with history of tendonitis of the left shoulder.

7.  Entitlement to an increased evaluation for reactive 
airway disease, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
November 1977 and from April 1978 to March 1995.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Columbia, South Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO). 

In July 2005, the Board remanded these claims for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.

The veteran has reported he is unable to work due to his 
service-connected disabilities.  This raises a claim for 
entitlement to a total rating for compensation based upon 
individual unemployability.  As this claim has been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring it to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

The issue of entitlement to an evaluation in excess of 
10 percent for reactive airway disease is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the veteran was exposed to Agent Orange during service.  
Diabetes was first demonstrated more than 1 year following 
separation from service.

2.  Gastroesophageal reflux disease is manifested by 
tightness in the throat, reflux symptoms, and diarrhea.

3.  Hypertension is manifested by diastolic pressures 
predominantly 100 or less and systolic pressures 
predominantly 160 or less.

4.  Hemorrhoids are manifested by no more than mild to 
moderate internal and external hemorrhoids.

5.  Degenerative disc disease of the lumbar spine was 
manifested by no more than mild limitation of motion to 
February 21, 2006, and no more than moderate limitation of 
motion as of February 21, 2006.

6.  Impingement syndrome with history of tendonitis of the 
left shoulder is manifested by almost no limitation of motion 
of the left upper extremity.


CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1131, 1137 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for gastroesophageal reflux disease have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 
4.114, Diagnostic Code 7346 (2006).

3.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.104, Diagnostic Code 
7101 (2006).

4.  The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.114, Diagnostic Code 7336 (2006).

5.  The criteria for an evaluation in excess of 10 percent 
prior to February 21, 2006, and in excess of 20 percent as of 
February 21, 2006, for degenerative disc disease of the 
lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5292 (2003), 5237 (2006).

6.  The criteria for a compensable evaluation for impingement 
syndrome with history of tendonitis of the left shoulder have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5024, 5201 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2006) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in November 2001 and July 2005 letters, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate claims for service 
connection and for an increased rating, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of and to submit any 
further evidence that was relevant to the claims.  A March 
2006 letter informed the veteran how disability evaluations 
and effective dates are assigned and the type evidence which 
impacts those determinations.  Further, the September 2006 
supplemental statement of the case reflects the RO's 
readjudication of the claims after providing that notice.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
reversed and remanded, 444 F.3d 1328 (Fed. Cir. 2006), 
affirmed, 20 Vet. App. 536 (2006); see also, Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case or 
supplemental statement of the case is sufficient to cure a 
timing defect).  Thus, all notice requirements were met.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's VA treatment records and examination reports.  No 
further development is indicated.

In summary, the VCAA provisions have been satisfied.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.

II.  Service Connection

The veteran claims that he was exposed to Agent Orange while 
stationed on Johnston Island, which was a storage area for 
Agent Orange.  He noted he was never given protective gear 
except a mask.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection for 
diabetes mellitus may be granted if manifest to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2006).  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2006).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii) (2006); McCartt 
v. West, 12 Vet. App. 164, 166 (1999).  Service connection 
for Type II diabetes mellitus shall be awarded if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service.  38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. § 3.309(e) (2006).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for Type II diabetes 
mellitus.  The veteran has not argued that type II diabetes 
mellitus had its onset while in service or that it manifested 
to a compensable degree within one year following discharge 
from service, which the evidence in the claims file supports.  
Instead, the veteran argues that he developed diabetes 
mellitus from being exposed to Agent Orange while stationed 
on Johnston Island.  

The Board remanded this claim, in part, to determine if the 
veteran had been exposed to Agent Orange during service, as 
the evidence was lacking in showing such exposure.  The 
record reflects that VA requested the National Personnel 
Records Center (NPRC) to provide any records it had that 
related to Agent Orange exposure on Johnston Island.  The 
NPRC responded stating that it could not confirm or deny the 
exposure to Agent Orange since it was not part of the record.  
VA subsequently sought to obtain the veteran's service 
personnel records.  The NPRC stated that it had conducted an 
extensive and thorough search of the records and they were 
unable to locate the records.  It concluded that the records 
did not exist, the NPRC did not have them, or that further 
efforts to locate them would be futile.  

An article in the claims file indicates that chemical weapons 
were stored on Johnston Island over the years, which weapons 
included rockets, projectiles, mines, mortars, and containers 
containing nerve and mustard agents.  There is also evidence 
that there was Agent Orange on the Island from 1972 until 
1977 when it was destroyed.  It was also reported in articles 
on file that in 30 years of having various weapons, including 
nerve agents, on the island there had been no accidents or 
incidents.  The veteran indicated in some correspondence that 
he was on the Island in 1979, which would have been after 
records show Agent Orange was removed from the island.

Even accepting that the veteran was stationed on Johnston 
Island, there is no objective evidence that the veteran was 
exposed to Agent Orange while stationed there.  As noted, he 
apparently was there after the Agent Orange was removed, and 
there is no indication that there was an accident or incident 
involving Agent Orange or any other agent while weapons were 
stored there.  Therefore, the Board finds that presumptive 
service connection for type II diabetes mellitus cannot be 
granted.  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.313(a).  

In the July 2005 remand, the Board indicated that if in-
service herbicide exposure was confirmed, it wanted the 
examiner to state whether the veteran's diabetes mellitus was 
related to such exposure.  In the February 2006 VA 
examination report, the examiner stated that if Agent Orange 
was stored on Johnston Island when the veteran was stationed 
there that it was more likely than not that he developed 
diabetes mellitus as a result of service.  The veteran's 
representative argues that service connection should be 
awarded based upon this medical opinion.  However, this 
medical opinion was based on there being evidence that the 
veteran was exposed to Agent Orange while stationed on 
Johnston Island.  As stated above, the NPRC was unable to 
confirm the veteran's exposure to Agent Orange while in 
service, and it does not seem that exposure is otherwise 
indicated.  Therefore, the Board will not accept the medical 
opinion provided by the examiner when he clearly premised it 
based upon there being evidence that the veteran was exposed 
to Agent Orange.

The Board does not doubt the sincerity of the veteran's 
belief that type II diabetes mellitus is result of military 
service; however, as a layman without the appropriate medical 
training and expertise, he simply is not competent to provide 
a probative opinion on a medical matter, to include an 
opinion as to the origins of a specific disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a lay person 
is generally not capable of opining on matters requiring 
medical knowledge").

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for type 
II diabetes mellitus, and the benefit-of-the-doubt doctrine 
is not for application.  Gilbert, 1 Vet. App. at 55.

III.  Increased Rating

The veteran asserts that his disabilities are worse than the 
current evaluations contemplate.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Gastroesophageal reflux disease

The veteran states that when he eats, he cannot swallow and 
has tightness in his throat, which is very uncomfortable.  He 
states he has diarrhea and has to take medication as a 
result.  

The RO has rated the veteran's service-connected 
gastroesophageal reflux disease by analogy to hiatal hernia.  
Where there are symptoms of persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health, a 30 percent disability 
evaluation is warranted.  Id.  A 10 percent disability 
evaluation is assigned where there are two or more of the 
symptoms listed for the 30 percent evaluation, with less 
severity.  Id.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 10 percent for gastroesophageal 
reflux disease.  Essentially, the veteran's symptoms do not 
rise to the level contemplated by the 30 percent evaluation.  
For example, at the December 2001 VA examination, the veteran 
stated that he had indigestion and burning in the stomach on 
and off.  He denied melena, hematochezia, and hematemesis.  
He also denied any loss of weight.  The examiner noted that 
the veteran had a normal upper gastrointestinal series at 
that time.  The VA treatment records dated between 2001 and 
2003 show that the veteran complained of having diarrhea up 
to three times a day.  At the February 2006 examination, the 
veteran reported having dysphagia "at times" and epigastric 
pain.  He also described having acid reflux and having to 
sleep in a recliner because of the reflux.  

No medical professional has reported, nor has the veteran 
alleged, either that the veteran has substernal or arm or 
shoulder pain or that the veteran's symptoms are productive 
of considerable impairment of health.  Based on the severity 
of symptoms clinically recorded, the nature of these symptoms 
and the absence of clinical evidence of any impairment in 
health due to the reflux disease, the Board finds that the 
preponderance of the evidence is against the claim that he 
warrants an evaluation in excess of 10 percent.  The benefit-
of-the-doubt rule is not for application.  See Gilbert, 
1 Vet. App. at 55. 

The evidence does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2006).  The overall disability picture with 
respect to the service-connected gastroesophageal reflux 
disease does not show any significant impairment beyond that 
contemplated in the 10 percent rating.  Under the 
circumstances, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

B.  Hypertension

Under Diagnostic Code 7101, hypertensive vascular disease 
(hypertension and isolated systolic hypertension) warrants a 
10 percent evaluation with diastolic pressure predominantly 
100 or more, or; systolic pressure 160 or more, or; a minimum 
evaluation may be assigned for an individual with a history 
of diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2006).  A 20 percent evaluation may be 
assigned with diastolic pressure predominantly 110 or more, 
or; systolic pressure predominantly 200 or more.  Id.

After having carefully reviewed the evidence of record, the 
Board finds the preponderance of the evidence is against an 
evaluation in excess of 10 percent for hypertension.  The 
available medical evidence clearly reveals that the veteran's 
diastolic blood pressure is predominantly below 110.  In 
fact, the readings throughout the appeal period are all below 
100.  For example, in December 2001, his diastolic pressure 
was 65, at worst.  In March 2003, it was 86.  At the December 
2006 VA examination, it was 86, at worst.  Thus, none of the 
diastolic readings show the veteran's diastolic blood 
pressure at close to 110.  Therefore, the evidence does not 
establish diastolic blood pressure readings that are 
"predominantly" 110 or more.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101.

Additionally, the veteran's systolic blood pressure readings 
throughout the appeal period have been all well below 200.  
For example, in December 2001, his systolic pressure was 120, 
at worst.  In March 2003, it was 132.  At the December 2006 
VA examination, it was 148, at worst.  Therefore, the 
evidence does not establish systolic blood pressure readings 
that are "predominantly" 200 or more.  See id.  Thus, an 
evaluation in excess of 10 percent for hypertension would not 
be warranted whether considering the veteran's diastolic 
blood pressure readings or the systolic blood pressure 
readings.  See id.  Accordingly, the grant of a 20 percent 
evaluation under Diagnostic Code 7101 cannot be justified 
based upon the evidence of record.  See id.

Further, at the December 2001 VA examination, the examiner 
noted the veteran's blood pressure was well controlled on 
medication and that the veteran had no evidence of heart 
disease.  Use of medication supports the assignment of the 10 
percent rating.

The veteran is competent to report his symptoms.  To the 
extent that he has stated his hypertension warrants more than 
a 10 percent evaluation, the objective medical evidence does 
not support the contentions for a higher evaluation for the 
reasons stated above.  The Board finds that the preponderance 
of the evidence is against the claim for an evaluation in 
excess of 10 percent for hypertension, and the benefit-of-
the-doubt rule is not for application.  See Gilbert, 1 Vet. 
App. at 55. 

The evidence does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  The overall disability picture with respect to 
the service-connected hypertension does not show any 
significant impairment beyond that contemplated in the 
10 percent rating.  Under the circumstances, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell, 
9 Vet. App. at 338-39; Floyd, 9 Vet. App. at 96 (1996); 
Shipwash, 8 Vet. App. at 227.

C.  Hemorrhoids

The veteran states that he has bleeding hemorrhoids, although 
he notes that they do not bleed all the time.  He also has 
itching and discomfort.

Mild or moderate external or internal hemorrhoids warrant a 
noncompensable evaluation.  38 C.F.R. § 4.114, Diagnostic 
Code 7336 (2005).  A 10 percent evaluation will be awarded 
for irreducible, large or thrombotic, internal or external 
hemorrhoids with excessive redundant tissue, evidencing 
frequent recurrences.  Id.  

After having carefully reviewed the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against a compensable evaluation for hemorrhoids.  The 
veteran's hemorrhoids have not been shown to meet the 
criteria for a 10 percent evaluation.  See id.  For example, 
the December 2001 VA examination report shows that he had 
nonactive external hemorrhoids at the six o'clock position.  
There was no evidence of internal hemorrhoids on examination, 
and no evidence of any bleeding from the external hemorrhoid.  
The February 2006 VA examination report shows the veteran 
denied any bleeding or thrombosed hemorrhoids.  Examination 
of the anus revealed some excoriation of the anal area, which 
was about two centimeters in diameter.  There was one 
external hemorrhoid and two internal hemorrhoids and no blood 
on the examining finger.  

The above-described symptoms do not show clinical findings of 
irreducible, large or thrombotic, internal or external 
hemorrhoids with excessive redundant tissue, evidencing 
frequent recurrences, and without such findings, a 
compensable evaluation for hemorrhoids is not warranted.  See 
id.  The veteran's report of symptoms, described above, would 
not warrant a compensable evaluation for hemorrhoids.  In 
sum, the veteran's hemorrhoids have been shown to be no more 
than moderate in degree.  The preponderance of the evidence 
is against his claim for a compensable evaluation for 
hemorrhoids, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.

The evidence does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  The overall disability picture with respect to 
the service-connected varicocele does not show any 
significant impairment beyond that contemplated in the 
noncompensable rating.  Under the circumstances, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell, 9 Vet. App. at 338-39; Floyd, 9 Vet. App. at 96 
(1996); Shipwash, 8 Vet. App. at 227.



D.  Degenerative disc disease of the lumbar spine

The veteran states that he has to receive shots in his back 
two times a year to help relieve the pain.  He also states he 
has been issued a brace and cane to help him with his back 
problem.

The criteria for evaluating diseases or injuries of the spine 
were amended in September 2002 and again in September 2003.  
When a law or regulation changes after a claim has been filed 
but before the administrative appeal process is concluded, VA 
must apply the regulatory version that is more favorable to 
the veteran.  Therefore, the Board must evaluate the 
veteran's claims under both the former criteria in the VA 
Schedule for Rating Disabilities and the current regulations 
in order to ascertain which version is most favorable to his 
claim, if indeed one is more favorable than the other.  The 
Board will lay out the former criteria and the amended 
criteria for the benefit of comparing the criteria.

Prior to September 2003, Diagnostic Code 5292, which 
addressed limitation of motion of the lumbar spine, provided 
for an evaluation of 10 percent when limitation of motion was 
slight, 20 percent when limitation of motion was moderate, 
and 40 percent when limitation of motion was severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Prior to September 2002, Diagnostic Code 5293, which 
addressed intervertebral disc syndrome, provided for an 
evaluation of 10 percent for mild intervertebral disc 
syndrome, a 20 percent evaluation for moderate intervertebral 
disc syndrome with recurring attacks, and a 40 percent 
evaluation for severe intervertebral disc syndrome with 
recurring attacks and intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).  

Prior to September 2003, Diagnostic Code 5295, which 
addressed lumbosacral strain, provided for a 10 percent 
evaluation when it was manifested by characteristic pain on 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  A 
20 percent evaluation was warranted when there was muscle 
spasm on extreme forward bending, unilateral loss of lateral 
spine motion in a standing position.  Id.  A 40 percent 
evaluation was warranted when there was severe lumbosacral 
strain manifested by listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritis changes, or narrowing or 
irregularity of the joint space.  Id.

As of September 2002, intervertebral disc syndrome was 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  

With incapacitating episodes having a 
total duration of at least 4 weeks but 
less than 6 weeks during the past 
12 months - 40 percent disabling.

With incapacitating episodes having a 
total duration of at least 2 weeks but 
less than 4 weeks during the past 
12 months - 20 percent disabling.

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months - 10 percent disabling.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (September 2002).  
For purposes of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id. 
at Note (1).  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id.

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Id. at Note (2).  Evaluate neurologic disabilities separately 
using evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  Id.

As of September 2003, the criteria are as follows:

Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine - 40 percent disabling.  

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, the 
combined range of motion of the 
thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis - 20 percent 
disabling.

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, combined 
range of motion of the thoracolumbar 
spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height - 10 percent 
disabling.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (September 
2003).  As of September 2003, the criteria for evaluating 
intervertebral disc syndrome did not change but the cite 
changed to 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  Id.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  Id.  The normal ranges of motion for 
each component of spinal motion provided in this note are 
the maximum that can be used for calculation of the combined 
range of motion.  Id.

The RO has evaluated the veteran's service-connected 
residuals of lumbosacral strain with degenerative changes as 
follows:

10 percent 		from June 1, 1995
20 percent 		from February 21, 
2006

1.  Evaluation in excess of 10 percent

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 10 percent for degenerative disc 
disease of the lumbar spine prior to February 21, 2006.  If 
considering the veteran's disability based upon limitation of 
motion, the evidence prior to February 21, 2006, shows that 
it is no more than slight or mild.  For example, a June 2001 
VA outpatient treatment report shows that there was mild 
tenderness to palpation of the lumbosacral area.  At the time 
of the December 2001 VA examination, his forward flexion was 
to 90 degrees, extension was to 35 degrees, right and left 
lateral flexion was to 20 degrees, and right and left 
rotation was to 18  degrees.  The examiner noted that there 
was no pain on any of those ranges of motion.  The veteran 
would not warrant a 20 percent evaluation whether applying 
the former or the current criteria.  Compare 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002) to 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2006).

Considering the veteran's symptoms based upon lumbosacral 
strain, no medical professional has reported muscle spasms in 
the lumbar spine.  Additionally, there is no evidence of 
unilateral loss of lateral spine motion in a standing 
position to warrant a 20 percent evaluation under Diagnostic 
Code 5295.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295.  

Considering the veteran's symptoms based upon intervertebral 
disc syndrome, the disability would still not warrant a 
20 percent evaluation.  A June 2001 VA outpatient treatment 
report shows that the veteran's deep tendon reflexes were 
noted to be "diminished" but sensation was intact.  
Strength in the lower extremities was 5/5.  In the December 
2001 VA examination report, the examiner stated the veteran 
did not have lumbosacral radiculopathy based upon his 
physical examination.  See 38 C.F.R. § 4.71, Diagnostic Code 
5293.  If considering the intervertebral disc syndrome under 
the amended criteria, an increased rating would still not be 
warranted if considering Diagnostic Code 5243, as the 
veteran has not reported any incapacitating episodes related 
to his lumbar spine that required bedrest prescribed by a 
physician, and thus consideration of the criteria that 
contemplates such episodes is not appropriate.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Additionally, the evidence does not show that the veteran 
would warrant a separate evaluation for neurological 
involvement.  In order to evaluate the veteran's disability 
separately for the orthopedic symptoms and the neurological 
symptoms, the symptoms need to be "present constantly" or 
"nearly so."  The neurological findings reported in the 
medical records would not equate to a finding that the 
veteran has "constant" neurological symptoms, which would 
warrant a separate evaluation for those symptoms.  For 
example, at the December 2001 examination, the examiner made 
a specific finding that the veteran had no lumbar 
radiculopathy.  The treatment records show negative 
neurological examinations.  

An increased evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
The Board finds that the functional impairment described in 
the medical records prior to February 2006 is indicative of 
no more than mild functional impairment due to pain or any 
other factor and thus no more than a 10 percent evaluation is 
warranted.

The treatment records prior to February 2006 show that the 
veteran complained of back pain regularly; however, in none 
of the treatment records is there evidence that the veteran 
had moderate limitation of motion of the lumbar spine, 
moderate intervertebral disc syndrome, moderate lumbosacral 
strain, or moderate functional impairment.  The preponderance 
of the evidence is against his claim for an evaluation in 
excess of 10 percent for degenerative disc disease of the 
lumbar spine prior to February 21, 2006, the benefit-of-the-
doubt rule is not for application.  Gilbert, 1 Vet. App. at 
55.

2.  Evaluation in excess of 20 percent 

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 20 percent as of February 21, 
2006.  The RO awarded the veteran with a 20 percent 
evaluation based upon the clinical findings in the VA 
examination that was conducted on that day.  The Board agrees 
that such examination showed increased symptomatology with 
the service-connected degenerative disc disease of the lumbar 
spine-here, his limitation of motion.  Forward flexion was 
to 55 degrees, extension was to 25 degrees, right and left 
lateral flexion was to 25 degrees, and right and left 
rotation was to 30 degrees.  While such limitation of motion 
would warrant a 20 percent evaluation, it would not warrant 
an evaluation in excess of 20 percent.  Flexion limited to 
55 degrees is not indicative of severe limitation of motion 
of the lumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5292.  In reviewing the amended criteria, the Board notes 
that no more than a 20 percent evaluation would be warranted 
based upon limitation of motion.  As stated above, the 
veteran's flexion was to 55 degrees, which falls under the 
20 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5237.  The veteran's combined range of motion would not 
warrant a 20 percent evaluation.  

Considering the veteran's service-connected lumbar spine 
disorder under Diagnostic Code 5293, the Board finds that the 
veteran's intervertebral disc syndrome was no more than 
moderately disabling.  There was no evidence of muscle spasms 
in the lower lumbar area.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).  He had no sensory loss in the lower 
extremities.  Such findings establish intervertebral disc 
syndrome that is no more than moderately disabling.  

Again, the Board has considered evaluating the orthopedic 
symptoms separately from the neurological symptoms; however, 
the neurological findings reported in the February 2006 
examination would not establish that a separate evaluation 
for neurological symptoms would be appropriate.  Again, the 
examiner found that there was no sensory loss in the lower 
extremities and that reflexes were 2+, bilaterally.  

An increased evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  In the 
February 2006 examination report, the examiner noted that the 
veteran could do five repetitive motions of extension, 
lateral flexion, and rotation and that none of these showed 
pain, fatigue, weakness or lack of endurance.  Such findings 
would not establish that the veteran warrants an evaluation 
in excess of 20 percent based upon these factors.  

3.  Conclusion

The veteran is competent to report his symptoms regarding his 
back disorder.  To the extent that he asserted he warranted a 
higher evaluation than the 10 percent evaluation assigned, he 
was correct and the RO awarded him a 20 percent evaluation as 
of February 2006.  However, to the extent that the veteran 
has stated that he warrants more than a 10 percent evaluation 
prior to February 2006 and more than a 20 percent evaluation 
as of February 2006, the medical findings do not support his 
assertions.  The preponderance of the evidence is against his 
claim for an evaluation in excess of 10 percent prior to 
February 2006 and in excess of 20 percent as of February 
2006, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.

The evidence does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  The overall disability picture with respect to 
the service-connected degenerative disc disease of the lumbar 
spine does not show any significant impairment beyond that 
contemplated in the 10 percent and 20 percent ratings.  Under 
the circumstances, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell, 9 Vet. App. at 338-39; 
Floyd, 9 Vet. App. at 96 (1996); Shipwash, 8 Vet. App. at 
227.

E.  Impingement syndrome with history of tendonitis of the 
left shoulder

The veteran states that he cannot lift weights anymore 
because of his left shoulder pain.  He argues that his joint 
hurts "very badly" approximately three times a year.  The 
veteran's left arm is his "major" arm.  

Under Diagnostic Code 5024, tenosynovitis is to be rated on 
limitation of motion of the affected part, as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5024 (2006).  
Under Diagnostic Codes 5003, which addresses degenerative 
arthritis, it states that arthritis, established by x-ray 
findings, will be rated on the basis of limitation of motion.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).  

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  In 
the absence of limitation of motion, a 10 percent rating is 
warranted when there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  Id.  
A 20 percent rating is warranted when there is x-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups with occasional incapacitating 
exacerbations.  Ibid.  For the purpose of rating a disability 
from arthritis, the shoulder and the ankle are considered 
major joints.  38 C.F.R. § 4.45(f) (2006).  The 20 percent 
and 10 percent ratings based on X-ray findings will not be 
utilized for rating conditions under 5013 to 5024.  38 C.F.R. 
§ 4.71a Code 5003, Note 2.

The normal range of motion for shoulder flexion is from 
0 degrees to 180 degrees.  38 C.F.R. § 4.71, Plate II (2006).  
Normal range of motion for shoulder abduction is from 
0 degrees to 180 degrees.  Id.  Normal external and internal 
rotations of the shoulder are both from 0 degrees to 
90 degrees.  Id.

The Rating Schedule provides that limitation of motion of the 
arm to no higher than shoulder level warrants a 20 percent 
evaluation for the major arm.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201 (2006).  When motion is possible only to midway 
between the side and shoulder level, a 30 percent evaluation 
is warranted for the minor arm.  Id.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against a 
compensable evaluation for impingement syndrome with history 
of tendonitis of the left shoulder.  Initially, it must be 
noted that when the veteran filed his claims for increase, he 
did not indicate an increase in this disability.  In a VA 
Form 21-4138, Statement in Support of Claim, dated March 
2001, the veteran listed several service-connected 
disabilities for which he was seeking increased ratings, 
which did not include his left shoulder.  At the time of the 
December 2001 VA examination, the veteran did not report 
symptoms associated with his left shoulder, and the examiner 
did not provide clinical findings pertaining to the left 
shoulder.  The RO adjudicated the left shoulder anyway, and 
the veteran has perfected an appeal for that disability.  
Thus, it is part of the current appeal.

The evidence essentially shows that the veteran has very 
slight limitation of motion without functional impairment.  
For example, in the February 2006 VA examination report, the 
examiner noted that there was a lack of evidence of clinical 
findings pertaining to the left shoulder prior to the 
examination.  The veteran reported having intermittent pain 
and not being able to lift weights because of the pain.  He 
described dropping objects when having a flare-up.  The 
examiner found no anatomical deficit or abnormality in the 
left shoulder and noted it was well muscled and that he had 
no pain or tenderness on palpation of the anterior or 
posterior glenohumeral joint area.  Forward flexion and 
abduction were to 175 degrees, and internal and external 
rotation were to 85 degrees.  Motor strength was 4/5 in both 
resistence and grip.  The examiner concluded he could not 
find any evidence of impingement syndrome based upon his 
examination and that it was likely more of a strain.  The 
veteran's abduction is essentially full at 175 degrees, which 
is well above shoulder level.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  Additionally, his flexion and internal 
and external rotation lack full motion by only 5 degrees.  
This would also not warrant a compensable evaluation under 
Diagnostic Codes 5003, 5024.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5024.  The motion, as noted, was 
described as normal for this veteran.

The Board has also considered the criteria under Diagnostic 
Codes 5200 and 5202; however, the evidence has not shown that 
shoulder is ankylosed, that the veteran has a flail shoulder, 
that there is nonunion or fibrous union of the humerus, that 
there is any recurrent dislocation of the humerus at the 
scapulohumeral joint or malunion of the humerus, which would 
warrant an increased rating under those Diagnostic Codes.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202.

An increased evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  In the 
February 2006 examination report, the examiner did not report 
that the veteran has pain, fatigue, weakness or lack of 
endurance in the left shoulder.  Such findings would not 
establish that the veteran warrants a compensable evaluation 
for impingement syndrome with history of tendonitis of the 
left shoulder.  

The preponderance of the evidence is against his claim for a 
compensable evaluation for impingement syndrome with history 
of tendonitis of the left shoulder, and the benefit-of-the-
doubt rule is not for application.  See Gilbert, 1 Vet. 
App. at 55.

The evidence does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  The overall disability picture with respect to 
the service-connected impingement syndrome with history of 
tendonitis of the left shoulder does not show any significant 
impairment beyond that contemplated in the noncompensable 
rating.  Under the circumstances, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell, 9 Vet. 
App. at 338-39; Floyd, 9 Vet. App. at 96 (1996); Shipwash, 8 
Vet. App. at 227.

ORDER

Service connection for type II diabetes mellitus, to include 
as due to Agent Orange exposure is denied.

An increased evaluation for gastroesophageal reflux disease 
is denied. 

An increased evaluation for hypertension is denied. 

A compensable evaluation for hemorrhoids is denied.

An evaluation in excess of 10 percent prior to February 21, 
2006, and in excess of 20 percent as of February 21, 2006, 
for degenerative disc disease of the lumbar spine is denied.

A compensable evaluation for impingement syndrome with 
history of tendonitis of the left shoulder is denied.


REMAND

The Board remanded the claim for entitlement to an evaluation 
in excess of 10 percent for reactive airway disease, in part, 
for the veteran to undergo a VA examination to determine the 
current level of severity of the disability.  The record 
reflects that when the veteran underwent the February 2006 
examination, he also underwent a pulmonary function test, as 
the examiner references the results of the test in the 
examination report.  However, the results of the pulmonary 
function test are not in the claims file, and the examiner 
does not provide the specific values reported in the 
pulmonary function test.  

The veteran's service-connected reactive airway disease is 
rated under Diagnostic Code 6602, which criteria are based 
upon the clinical findings in a pulmonary function test.  See 
38 C.F.R. § 4.97, Diagnostic Code 6602.  Without seeing the 
actual value of the test results, the Board has no way to 
determine whether the current 10 percent evaluation is 
appropriate.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the February 
2006 VA pulmonary function test results 
and associate them with the claims file.  
If they cannot be obtained, the veteran 
should then be scheduled to undergo a 
pulmonary function test.

2.  The issue of entitlement to an 
evaluation in excess of 10 percent for 
reactive airway disease should then be 
readjudicated based on the evidence on 
file.  If the benefit sought on appeal 
remains denied, furnish the veteran and 
his representative with a supplemental 
statement of the case.  

Thereafter, the case should be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


